DETAILED ACTION
	This is in response to communication received on 3/1/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 11/27/20.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claim 4 is withdrawn because the claim has been amended.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ichikawa et al. JP 2006070365A hereinafter ICHIKAWA in view of Halloran Patent Number 3,922,410 hereinafter HALLORAN and O'Boyle US Patent Number 3,556,361 hereinafter OBOYLE on claims 1-4 is withdrawn because the claims have been amended.  The rejection is repeated below for convenience.  
As for claim 1, ICHIKAWA teaches "The present invention relates to forming a cloth product" (paragraph 1, line 1), i.e. a method for producing a processed cloth.
ICHIKAWA teaches "the foaming material ink 21 is mainly composed of a foamable urethane resin, and when heated, it foams at a predetermined foaming rate" (paragraph 27, lines 1-2), "a step of printing on the shrink film 20 a foam material ink" (paragraph 24, line 1 ), and "A step of combining the raw material cloth 11 and the shrink film 20 preparing a cloth material and printing a ... first agent containing a foaming agent on at least a portion of the cloth material.
ICHIKAWA further teaches "the raw material cloth 11 is combined with the shrink film 20 which is heated and shrunk by the hot press plate 31" (paragraph 27, lines 5-7), i.e. pressing the applied cloth with a heated ... plate to foam the foaming agent. 
ICHIKAWA is silent on whether the plate is formed of metal.
OBOYLE teaches "a garment treating apparatus" (abstract, line 1) and "to provide such a garment treating apparatus having pleat pressing sections" (column 1 lines 54-55).
OBOYLE teaches "the press plates 100 may be provided with a suitable coating, such as Teflon ... by the contact of bare metal surfaces and each press plate 100 has a suitable electric strip heater" (column 8, lines 5-9), i.e. a heated metal plate.
It would have been obvious to one of ordinary skill in the art to use metal to form the heated plate of ICHIKAWA because OBOYLE teaches that such a metal heated plate was well-known in the process of pleating fabrics by heat and pressure. ICHIKAWA is silent on a sizing agent.
However, ICHIKAWA does teach that after pressing "the shrink film 20 and the foamed foam ink 21 are removed from the pleated cloth" (paragraph 32, lines 1-2). HALLORAN teaches "A process for producing a fabric laminate" (abstract, line 1- 2).
HALLORAN further teaches "Any type of adhesive material which will serve the purpose of temporarily securing the filament of each given fiber to one another to carry sizing agents provide temporary adhesive properties that maintain a particular configuration during fabric processing.
HALLORAN also teaches "Understandably, the particular size or adhesive material used is not critical so long as it is readily and simply removed from the fabric. Typically, for example, water or water and enzyme soluble temporary binders are preferred because of the relative simplicity and low cost of removal" (column 3, lines 63- 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a first sizing agent in the foaming agent of ICHIKAWA such that the composition is a first sizing agent containing a foaming agent because HALLORAN teaches that such materials were known additives that provide temporary adhesive properties in fabric processing that can secure fabrics and be easily removed later.
As for claim 2, ICHIKAWA teaches "the decorative portion ink 23 is preprinted on the raw material cloth 11. Or it is made to be transferred and formed" (paragraph 37, lines 2-3), "the decorative portion 14 is formed by using a color ... different from the background color of the raw material 11" (paragraph 37, lines 3-4), and further teaches "in the best mode, the ink is printed once on the paper. This is heated and transferred to the raw material cloth 11 side" (paragraph 51, lines 8-9), i.e. further comprising a step of applying a second ... agent containing a coloring agent on the cloth material.
ICHIKAWA is silent on a sizing agent. 

HALLORAN further teaches "Any type of adhesive material which will serve the purpose of temporarily securing the filament of each given fiber to one another to carry it through the process as hereinafter described is suitable for use in the present process" (column 3, lines 51-55) and further teaches "sizes, which are well known in the art such as starches ... polyvinyl alcohol" (column 3, 55-57), i.e. wherein sizing agents provide temporary adhesive properites that maintain a particular configuration during fabric processing.
HALLORAN also teaches "Understandably, the particular size or adhesive material used is not critical so long as it is readily and simply removed from the fabric. Typically, for example, water or water and enzyme soluble temporary binders are preferred because of the relative simplicity and low cost of removal" (column 3, lines 63- 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a second sizing agent in the coloring agent of ICHIKAWA such that the composition is a second sizing agent containing a foaming agent because HALLORAN teaches that such materials were known additives that provide temporary adhesive properties in fabric processing that can secure fabrics and be easily removed later.
As for claim 3, as shown in Fig. 4 of ICHIKAWA, the ink printed portion is printed both on regions wherein the foamed foaming ink is applied and not applied (see paragraph 32, lines 3-5 and paragraph 34), wherein "having a decorative portion 14 to wherein the second sizing agent is applied on a region other than a region where the first sizing agent is printed.
As for claim 4, ICHIKAWA teaches "the decorative portion ink 23 is pre-printed or transferred" (paragraph 21, lines 2-3), such wherein the decorative portion is formed prior to the application of the foaming ink, i.e. wherein, prior to printing of the first sizing agent, the second sizing agent is applied on the region where the first sizing agent is to be printed.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ichikawa et al. JP 2006070365A hereinafter ICHIKAWA, Halloran Patent Number 3,922,410 hereinafter HALLORAN and O'Boyle US Patent Number 3,556,361 hereinafter OBOYLE as applied to claim 1 above, and further in view of Martin et al. US PGPub 2004/0041894A1 hereinafter MARTIN on claims 5-7 are maintained. The rejection is repeated below for convenience.  
As for claim 5, ICHIKAWA teaches "the decorative portion ink 23 is preprinted on the raw material cloth 11. Or it is made to be transferred and formed" (paragraph 37, lines 2-3), i.e. further comprising a step of carrying ... transfer to the cloth material. 
ICHIKAWA is silent on sublimation.
MARTIN teaches "The invention relates to an ink-jet ink composition suitable for use in secondary transfer processes" (abstract, lines 1-2) "The multi-color permanent image is generated as elevated temperatures and pressure of the transfer process cause the sublimation colorant to sublime and bond to the permanent substrate" (abstract, lines 11-14) and "The permanent substrate may be any type of material upon 
MARTIN further teaches "It is yet another object of the invention to provide an ink-jet ink composition suitable for use in generating an intermediate substrate which may be used to render a full color image on a secondary or permanent substrate, wherein the ink-jet ink composition comprises a first sublimable colorant and a second non-sublimable colorant, and wherein the second non-sublimable colorant is a colorant capable of absorbing and retaining heat generated during printing of the intermediate substrate, thus lowering the amount of heat necessary to affect sublimation of the first sublimable colorant upon transfer to the permanent substrate" (paragraph 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a step of carrying out sublimation transfer to the cloth material tor the transfer process of ICHIKAWA, OBOYLE and HALLORAN because MARTIN teaches that such a sublimation transfer process results in a permanent image being formed and that the use of its colorants allow of a lowering of the amount of heat necessary to affect sublimation.
As for claim 6, ICHIKAWA does teach that after pressing "the shrink film 20 and the foamed foam ink 21 are removed from the pleated cloth" (paragraph 32, lines 1-2), i.e. further comprising a step of removing the foamed foaming ink after pressing.
ICHIKAWA is silent on washing the cloth material.
HALLORAN also teaches "Understandably, the particular size or adhesive material used is not critical so long as it is readily and simply removed from the fabric. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have washing the cloth material to remove the first sizing agent containing a foaming agent in the process of ICHIKAWA and HALLORAN because HALLORAN teaches that such a method is a low cost and simple means of removal of sized agents.
ICHIKAWA teaches "the decorative portion ink 23 is preprinted on the raw material cloth 11. Or it is made to be transferred and formed" (paragraph 37, lines 2-3), "the decorative portion 14 is formed by using a color ... different from the background color of the raw material 11" (paragraph 37, lines 3-4), and further teaches "in the best mode, the ink is printed once on the paper. This is heated and transferred to the raw material cloth 11 side" (paragraph 51, lines 8-9), i.e. wherein the cloth material is... exposed to a transfer paper on which a ... ink is printed.
ICHIKAWA further teaches "the decorative portion ink 23 is pre-printed or transferred" (paragraph 21, lines 2-3), such wherein the decorative portion is formed prior to the application of the foaming ink.
However, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV. In this case applying the decorative portion after application and removal of the foaming foamed ink results in the product of a pleated portion with decorative aspects, the same as a 
ICHIKAWA is silent on sublimation.
MARTIN teaches "The invention relates to an ink-jet ink composition suitable for use in secondary transfer processes" (abstract, lines 1-2) "The multi-color permanent image is generated as elevated temperatures and pressure of the transfer process cause the sublimation colorant to sublime and bond to the permanent substrate"  (abstract, lines 11-14) and "The permanent substrate may be any type of material upon which it is desirable to affix a permanent image. Common substrates include fabric" (paragraph 17, lines 1-3), i.e. step of carrying out sublimation transfer to the cloth material.
MARTIN further teaches "It is yet another object of the invention to provide an ink-jet ink composition suitable for use in generating an intermediate substrate which may be used to render a full color image on a secondary or permanent substrate, wherein the ink-jet ink composition comprises a first sublimable colorant and a second non-sublimable colorant, and wherein the second non-sublimable colorant is a colorant capable of absorbing and retaining heat generated during printing of the intermediate substrate, thus lowering the amount of heat necessary to affect sublimation of the first sublimable colorant upon transfer to the permanent substrate" (paragraph 10). MARTIN is silent on by means of the metal plate.
However, MARTIN does teach "Upon the subsequent application of heat and contact pressure the sublimation-type colorant is activated or sublimated, and transfers from the intermediate substrate to a permanent substrate" (paragraph 19, lines 13-16). 
a heated metal plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the cloth material after the washing is pressed again together with a transfer paper on which a sublimable ink is printed by means of the metal plate in the decorative transfer of the combined process of ICHIKAWA, OBOYLE and HALLORAN because MARTIN teaches that such sublimation ink transfer form permanent images on fabric substrates when exposed to heat and pressure to sublimate the ink and ICHKAWA and OBOYLE teaches that a press plate can apply heat and pressure to transfer media.
As for claim 7, ICHIKAWA teaches "the decorative portion ink 23 is preprinted on the raw material cloth 11. Or it is made to be transferred and formed" (paragraph 37, lines 2-3), "the decorative portion 14 is formed by using a color ... different from the background color of the raw material 11" (paragraph 37, lines 3-4), and further teaches "in the best mode, the ink is printed once on the paper. This is heated and transferred to the raw material cloth 11 side" (paragraph 51, lines 8-9), i.e. wherein the cloth ... is pressed together with a transfer paper on which a ... ink is printed.
ICHIKAWA further teaches "the decorative portion ink 23 is pre-printed or transferred" (paragraph 21, lines 2-3), such wherein the decorative portion is formed prior to the application of the foaming ink, not after.
Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV. In this case applying the decorative portion after application and removal of the foaming foamed ink results in the product of a pleated portion with decorative aspects, the same as a process wherein the decorative portion is formed prior to the application of the foaming ink.
ICHIKAWA is silent on sublimation.
MARTIN teaches "The invention relates to an ink-jet ink composition suitable for use in secondary transfer processes" (abstract, lines 1-2) "The multi-color permanent image is generated as elevated temperatures and pressure of the transfer process cause the sublimation colorant to sublime and bond to the permanent substrate" (abstract, lines 11-14) and "The permanent substrate may be any type of material upon which it is desirable to affix a permanent image. Common substrates include fabric" (paragraph 17, lines 1-3), i.e. step of carrying out sublimation transfer to the cloth material.
MARTIN further teaches "It is yet another object of the invention to provide an ink-jet ink composition suitable for use in generating an intermediate substrate which may be used to render a full color image on a secondary or permanent substrate, wherein the ink-jet ink composition comprises a first sublimable colorant and a second non-sublimable colorant, and wherein the second non-sublimable colorant is a colorant capable of absorbing and retaining heat generated during printing of the intermediate 
MARTIN is silent on by means of the metal plate.
However, MARTIN does teach "Upon the subsequent application of heat and contact pressure the sublimation-type colorant is activated or sublimated, and transfers from the intermediate substrate to a permanent substrate" (paragraph 19, lines 13-16). ICHIKAWA teaches "while adjusting the pressure of the hot press plate 31" (paragraph 43, line 6) and OBOYLE teaches "the press plates 100 may be provided with a suitable coating, such as Teflon ... by the contact of bare metal surfaces and each press plate 100 has a suitable electric strip heater" (column 8, lines 5-9), i.e. a heated metal plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the cloth material after the application is pressed together with a transfer paper on which a sublimable ink is preinted by means of the metal plate in the decorative transfer of the combined process of ICHIKAWA, OBOYLE and HALLORAN because MARTIN teaches that such sublimation ink transfer form permanent images on fabric substrates when exposed to heat and pressure to sublimate the ink and ICHKAWA and OBOYLE teaches that a press plate can apply heat and pressure to transfer media.

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.


(a) Applicant argues that ICHIKAWA teaches printing on a shrink film and not on a cloth material as now required by the claim.

In response please consider the following remarks:
(a) In response Examiner draws attention to paragraph 8 of the instant specification:
	It is preferable that the method of producing a processed cloth of the present invention having the above-mentioned components further includes a step of sublimation transfer printing to the cloth material.  In this case, the method may further include the step of washing the pressed cloth material, and the washed cloth material may be pressed again by means of the metal plate together with the transfer paper on which a sublimable (sublimating or sublimation) ink is printed.  Alternatively, the printed cloth material may be pressed with the metal plate together with a transfer paper on which a sublimable ink is printed.
	Examiner notes that transfer printing is, within the specification, described as a form of printing, and that the printing utilized within ICHIKAWA is transfer printing.
	Thereby, Applicant’s arguments are not persuasive as they are not germane with the scope of the claim language in light of the specification.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717